Citation Nr: 0119020	
Decision Date: 07/20/01    Archive Date: 07/24/01

DOCKET NO.  96-30675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for a bilateral hip 
disability.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant





REMAND

The veteran served on active duty from September 1966 to 
April 1986.

This case comes to the Board of Veterans' Appeals (Board) 
from a July 1995 RO decision which denied the veteran's claim 
for service connection for a bilateral hip disability, 
including as secondary to a service-connected low back 
disability.  A personal hearing was held before an RO hearing 
officer in January 1997.  In a May 25, 2000 decision, the 
Board denied the claim for service connection for a bilateral 
hip disability, holding that the claim was not well grounded.

The veteran then appealed the the U.S. Court of Appeals for 
Veterans Claims (Court).  In a November 9, 2000 joint motion 
to the Court, the parties (the veteran and the VA Secretary) 
requested that the Board decision be vacated and the case 
remanded to the Board, so that the Board could reassess 
whether the service connection claim is well grounded.  By a 
November 22, 2000 order, the Court granted the joint motion.  
The case was returned to the Board, and in late April 2001 
the veteran's attorney submitted additional written argument.

The Board notes that the purpose of the joint motion and 
Court order (for the Board to reassess if the claim is well 
grounded) is no longer valid in light of a recent change in 
law (enacted on the same day as the joint motion, and prior 
to the Court order).  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim and redefines the obligations of the VA with respect to 
notice to a claimant and the duty to assist.  This change in 
law is applicable to all claims filed on or after the date of 
enactment of the law, or filed before the date of enactment 
and not yet final as of that date.  Id.  Because of the 
change in the law, a Board remand of this case to the RO is 
required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  

Accordingly, this case is REMANDED for the following:

1.  The RO should ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000 is completed with respect to 
the veteran's claim for service connection 
(including secondary service connection) 
for a bilateral hip disability.  
Additional development should include 
again attempting to locate and obtain the 
veteran's service medical records, and, if 
they cannot be found, seeking secondary 
records from service; obtaining all 
additional post-service medical records of 
hip problems; and providing, if indicated, 
an additional VA examination/opinion.  

2.  Thereafter, the RO should review, on 
the merits, the claim for service 
connection (including secondary service 
connection) for a bilateral hip 
disability.  If the claim remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case, and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




